 

Case 0:18-cv-62768-RKA Document 1-1 Entered on FLSD Docket 11/14/2018 Page 1 of5

|| ALLERIA LE 8 PRN INES IOI TED NEE EET LE IL OAR SS A BIEN SN SEEN GEE LL TIA ha ye IL

Filing # 78346120 E-Filed 09/24/2018 05:23:12 PM

IN THE CIRCUIT COURT OF THE 17™ JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

JUAN FONSECA,

Plaintiff
v.
WAL-MART STORES EAST, LP., CIVIL DIVISION

Defendant. CASE NO.:

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

The Plaintiff, JUAN FONSECA, by and through the undersigned counsel,
hereby sues the Defendant, WAL-MART STORES EAST, LP., and alleges:

1. This is an action for damages which exceeds Fifteen Thousand Dollars
($15,000.00) exclusive of interest and costs, and otherwise within this Court’s
jurisdictional limits.

Zz At all times material hereto, the Plaintiff, JUAN FONSECA, was and
is a resident of Broward County, Florida, and is otherwise sui juris.

3. At all times material hereto, the Defendant, WAL-MART STORES
EAST, LP., was and is a Florida Corporation organized under the Laws of the State

of Florida and doing business in Davie, Broward County, Florida.
 

Case 0:18-cv-62768-RKA Document 1-1 Entered on FLSD Docket 11/14/2018 Page 2 of 5

 

| AAPA Dal om nnn ens RES CTAN OSL LASSE SOLE BS SENSI ESO LN RE BOSSA NEE RATE LL INES NEE ERATOR

4. Venue is proper in this County in that the Defendant does business in
Broward County, Florida, and/or all of the acts complained of herein occurred in
Broward County, Florida.

5. That on or about December 24, 2015, the Plaintiff, JUAN FONSECA,
was a business invitee of the Defendant, WAL-MART STORES EAST, LP’s
premises located at 4301 S University Driver, Davie, FL 33328.

COUNT | - NEGLIGENCE CLAIM AGAINST
WAL-MART STORES EAST, LP.

6. Plaintiff re-alleges and restates the allegations in paragraphs ] through
5 as if fully set forth herein.

ip That at all times material hereto, and specifically on December 24,
2015, Defendant, WAL-MART STORES EAST, LP., owned, managed,
controlled, operated, and/or maintained the premises located at 4301 S University

Drive, Davie, FL 33328, in Broward County.

8. That on or about December 24, 2015, the Plaintiff, JUAN FONSECA,
was lawfully in Defendant, WAL-MART STORE EAST, LP.’S premises, when
he when he slipped and fell on metal hangers that were on the floor.

9. That the Defendant owed to its business invitees a duty to provide a

reasonably safe environment.
 

Case 0:18-cv-62768-RKA Document 1-1 Entered on FLSD Docket 11/14/2018 Page 3 of 5

 

10. That the Defendant, its agents, servants or employees, breached its duty
owed to the Plaintiff by negligently maintaining its premises in the following
manner:

a. By failing to maintain the floor of the premises in a reasonably
safe condition, to wit, allowing metal hangers at remain on the floor, and to prevent
dangerous conditions from occurring; and/or

b. By failing to warn of the dangerous condition that existed at the
time of the Plaintiff's incident; and/or

C. Failing to place barricades or other marking devices utilized to
alert customers such as the Plaintiff of the dangerous condition that existed at the
time of Plaintiff's incident; and/or

d, By failing to remove said metal hangers from the floor of the
premises; and/or

€. By failing to correct the hazardous condition of the premises when
the Defendant knew or should have known that the general public visits said
premises and specifically the Plaintiff herein; and/or

f. Was otherwise negligent in the care, maintenance, and upkeep of
the premises, and specifically by allowing metal hangers to be left on the floor of the

premises so as to cause the Plaintiff's injury.

-3-
Case 0:18-cv-62768-RKA Document 1-1 Entered on FLSD Docket 11/14/2018 Page 4 of 5

 

 

LEB NA MONTE EE SERIES SNA ISS NTE AL ht EEE OS GOES NI EIN GE a tN IO

11. The dangerous condition existed for such a length of time that, in the
exercise of ordinary care, the business establishment should have known of the
condition; and/or

| 12. The dangerous condition occurred with regularity and was therefore
foreseeable; and/or

13. The Defendant had actual notice of the dangerous condition.

14. As a direct and proximate result of the aforementioned negligence of
the Defendant, WAL-MART STORES EAST, LP., the Plaintiff, JUAN
FONSECA, sustained severe, grievous and permanent injuries, physical and mental
pain and suffering, disability, physical impairment, disfigurement, mental anguish,
inconvenience, loss of capacity for the enjoyment of life, loss of earnings and
impairment of earning capacity and/or permanent aggravation of a pre-existing
condition, and further incurred hospital bills, medical bills, and/or other bills as a
result of said injuries; said injuries are either permanent or continuing in their nature
and the Plaintiff, JUAN FONSECA will suffer the losses into the future.

WHEREFORE, the Plaintiff, JUAN FONSECA, hereby demands judgment
for damages, costs and interest from the Defendant, WAL-MART STORES EAST,

LP., together with whatever other relief the Court deems just and appropriate.
 

Case 0:18-cv-62768-RKA Document 1-1 Entered on FLSD Docket 11/14/2018 Page 5 of 5

 

| N PBD SS ALR Sw nee A ES CEN A LI BEETS IN TEA a El EIN PAE EL NIL DE a

DEMAND FOR JURY TRIAL

The Plaintiff, JUAN FONSECA, hereby demands trial by jury of all issues

so triable as a matter of right.

Dated: September 24, 2018

RUBENSTEIN LAW, P.A.

Attorneys for Plaintiff

9130 S Dadeland Boulevard

Datran II - PH

Miami, FL 33156

Tel: (305) 661-6000

Fax: (786) 230-2934

Email: tony@rubensteinlaw.com
nancy@rubensteinlaw.com
eservice@rubensteinlaw.com

By: /s/ Anthony J. Soto
ANTHONY J. SOTO

Florida Bar No.: 816159
